Citation Nr: 1515837	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1950 to August 1950, September 1951 to August 1954, and October 1961 to September 1975.  The Veteran died in December 1985.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Regardless of the decision of the RO as to whether to reopen a previously denied claim of entitlement to service connection, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  For the reasons explained below, before the Board may make a decision as to whether to reopen the appellant's claim, this matter should be remanded for further development.

The Board notes that although the appellant submitted certain service personnel records in 2006, these records only very generally reflect that the Veteran had sick leave in 1973, and do not note any particular complaints, symptoms, findings, or diagnosis.  The Board adds that the Veteran's service treatment records reflect that he was in a motor vehicle accident in January 1973 in which he broke "essentially every facial bone."  In other words, the newly associated personnel records are not shown to be relevant and, therefore, the Board finds that the provisions of 38 C.F.R. § 3.156(c) regarding reconsideration of previously denied claims are not for application. 

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

By way of background, the Veteran was not service-connected for any disability during his lifetime.  His death certificate reflects that the cause of death in December 1985 was respiratory arrest due to severe pulmonary tuberculosis.  Chronic obstructive pulmonary disease (COPD), cachexia, and alcohol abuse are listed as other significant conditions contributing to death.  A June 1991 Board decision denied the appellant's original claim.  An April 1992 Court order dismissed the appellant's notice of appeal.  In April 2006, the appellant filed a request to reopen her claim.  An August 2009 Board decision denied her request to reopen the claim.  In September 2011, the appellant filed another request to reopen her claim, which was denied by a January 2012 rating decision, which the appellant appealed herein.

The death certificate reflects that the Veteran died at the U.S. Naval Hospital in Subic Bay, Philippines.  None of the Veteran's records from his final hospitalization, however, have been associated with the claims file.  In fact, none of the Veteran's post-service treatment records whatsoever have been associated with the claims file.

The Board acknowledges that in October 2011, the RO requested copies of the Veteran's Naval hospital treatment records dated from December 25, 1985 to December 30, 1985 through a PIES request to the National Personnel Records Center (NPRC), and a negative response was received.  Also, the Board acknowledges that a November 2011 notice was sent to the appellant explaining that the records had been requested.  The Board notes, however, that these records do not constitute service treatment records.  No request for his post-service Naval hospital records was ever made directly to that hospital system.  Therefore, the Board finds that this matter should be remanded so that the agency of original jurisdiction may make a request to the Naval hospital in Subic Bay directly for copies of all of the Veteran's records of his final hospitalization in December 1985.

In addition, the appellant has alleged, among other theories, entitlement to presumptive service connection under 38 C.F.R. § 3.309(a) for tuberculosis as a listed "chronic" disease that manifested to a compensable degree within three years of separation from service, which in this case is by September 1978.  See 38 C.F.R. § 3.307(a) (2014).  Therefore, on remand, the records request to the Naval hospital should include a request for copies of any treatment records dated since his separation in September 1975.

Accordingly, the case is REMANDED for the following action:

1.  Make further attempts from all appropriate sources to obtain any available copies of the Veteran's outpatient and in-patient treatment records at the Naval Hospital in Subic Bay, Philippines from September 1975 forward, to include records of his final hospitalization there in December 1985.  In that regard, a request should be made directly to the facility for the records.  

If after all reasonable administrative efforts to obtain the records have been exhausted, the records are found to be unavailable, this should be specifically noted in the claims file, and the appellant should be notified of such.

2.  Then, readjudicate the appellant's claim.  If her claim remains denied, she should be provided a Supplemental Statement of the Case (SSOC).  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

